Citation Nr: 0007175	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 221A	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to Agent Orange exposure in 
service. 




REPRESENTATION

Moving Party Represented by:  Gregory D. Smith, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  The moving party is the surviving spouse of the 
veteran. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on a motion as to clear and unmistakable 
error in an August 13, 1997, Board decision.  


FINDINGS OF FACT

1.  The August 13, 1997, Board decision found that the moving 
party's claim for service connection for the cause of the 
veteran's death as secondary to Agent Orange exposure in 
service was not well-grounded and denied this claim. 

2.  The moving party has alleged no specific error in the 
August 13, 1997, Board decision.

CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the August 13, 1997, Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that clear and unmistakable error 
was committed in an August 13, 1997, Board decision.  This 
decision found that that the moving party's claim for service 
connection for the cause of the veteran's death as secondary 
to Agent Orange exposure in service was not well-grounded and 
denied this claim. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
denied.

38 C.F.R. § 20.1404(b) (1999).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (1999).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.


(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).
  
A review of the argument received from the moving party and 
her attorney subsequent to the August 13, 1997, Board 
decision does not reveal any specific allegations of error of 
fact or law in that Board decision.  Instead, these 
statements express disagreement as to how the facts were 
weighed or evaluated.  Such arguments are not clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3).  Further, 
review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
Thus, the additional evidence received after the August 13, 
1997, Board decision, including the statement of Stephen P. 
Raffanti, M.D, received in September 1998 and the evidence 
submitted by the moving party's attorney in June 1999, cannot 
form the basis for revision of the Board decision in 
question.  38 C.F.R. § 20.1403(b)(1) (1999).  Therefore, in 
the absence of the specific type of allegations required 
under 38 C.F.R. § 20.1404(b), the motion must be denied.  

The Board notes that a claim may be reopened if a claimant 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  See also 38 C.F.R. § 3.156 (1999).  While the 
claimant has submitted new evidence, she has done so in the 
context of a CUE claim.  There is nothing to indicate that 
she is seeking to reopen her claim under 38 U.S.C.A. § 5108 
(West 1991).  If she should choose to make a claim for 
reopening based on new and material evidence, that claim 
should be addressed to the RO in the first instance.  


ORDER

The motion for revision of the August 13, 1997, Board 
decision on the grounds of CUE is denied.  



		
	CLIFFORD R. OLSON
Acting Member, Board of Veterans' Appeals


 


